Citation Nr: 1636473	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  15-03 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than January 10, 1998 for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than July 22, 2008 for the award of 100 percent disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from February 1951 to February 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that granted service connection for bilateral hearing loss effective January 10, 1998 and assigned a 0 percent disability rating prior to April 16, 2010, and a 100 percent disability rating thereafter.  The Veteran's appeal is derived from his disagreement with the effective dates assigned for the grant of service connection and the award of the 100 percent disability rating.  

In a December 2014 rating decision, prior to certification of the appeal to the Board, the RO granted the following revised staged rating for the Veteran's service-connected bilateral hearing loss - 10 percent effective November 8, 1999; 50 percent effective December 5, 2005; and 100 percent effective July 22, 2008.  Thus, this rating decision did, in effect, award an earlier effective date for the award of the 100 percent disability rating from April 16, 2010 to July 22, 2008.  The Veteran, however, has continued to argue that an earlier date is warranted.  Thus, that decision did not satisfy the Veteran, and the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Neither a formal or informal claim for service connection for bilateral hearing loss was received prior to April 4, 1984.

2.  The Veteran filed his first claim for service connection for "left ear hearing loss" and "nerve damage left ear" in April and May of 1984, which was denied in a May 1984 rating decision.  The Veteran was notified in June 1984 of the denial of his claim.  He at no time expressed disagreement with that decision and it is final.

3.  A January 10, 1998, Report of Contact, reported that the Veteran met with a VA representative and expressed a desire to reopen his claim for service connection for hearing loss.  Although it was noted that this was to be accepted as an informal claim to reopen, no action was taken on this claim.

4.  In April 2010, the Veteran filed a written informal claim to reopen.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 10, 1998, for the grant of service connection for bilateral hearing loss  are not met. 38 U.S.C.A. §§ 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155 , 3.157, 3.160, 3.400 (2015).

2.  The criteria for an effective date prior to July 22, 2008, for the award of a 100 percent disability rating for service-connected bilateral hearing loss are not met. 38 U.S.C.A. §§ 5103 , 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155 , 3.157, 3.160, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.


Grant of Service Connection

The RO granted service connection for bilateral hearing loss in an August 2010 rating decision, issued in September 2010, and assigned January 10, 1998 as the effective date for the grant of service connection.  In May 2011, the Veteran disagreed with the effective date assigned.  The Board notes that, even before the Veteran's claim was adjudicated, he contended that he was entitled to compensation for his hearing loss "for all those years after discharge of not being able to hear like most people do" and requested back pay.  See Correspondence received May 14, 2010 and December 1, 2010.   However, in connection with his appeal, the Veteran has specifically alleged dates that service connection should be effective.  On his Notice of Disagreement and VA Form 9, the Veteran stated that he wanted back pay to 1984.  In contrast, in April 2012, he wrote that he thought he requested back pay to 1978; and, in May 2012, he requested retro pay back to his discharge from service.  In other statements, he has alleged that his effective date should go back to an earlier claim he reported he filed with the RO in New Orleans in the 1960s or 1970s that went unadjudicated.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.  

In the present case, however, the grant of service connection was not based upon an original claim for service connection, at least as it relates to the left ear.  A review of the claims file shows the Veteran filed an original claim for service connection for left ear hearing loss and "nerve damage" in April and May of 1984, which claim was denied by the RO in a May 1984 rating decision.  The Veteran was notified in writing in June 1984 of the denial of his claim.  At no time within the one-year period subsequent to the notice of the denial of his claim did the Veteran submit any written notice expressing his disagreement with that decision.  Consequently, that decision became final in June 1985.  38 U.S.C.A. § 7105.  

In January 1998, a Report of Contact indicates the Veteran met with a VA representative and expressed his desire to reopen his claim of hearing loss.  A note on this Report of Contact indicates this was to be taken as an informal claim to reopen but no action was taken at that time.  In fact, the Veteran's claim for service connection for bilateral hearing loss was not adjudicated until he filed a written informal claim to reopen in April 2010.  In an August 2010 rating decision issued in September 2010, the RO granted service connection for bilateral hearing loss effective January 10, 1998, the date of the Report of Contact, as the RO recognized that this was the original date of his claim to reopen, which went unadjudicated.

As there was a prior final decision in May 1984 denying service connection for "nerve damage, left ear," the claims in January 1998 and April 2010 were both claims to reopen the previously denied claim for service connection.  The Board notes that, although the term "nerve damage" was used to describe the disability in the May 1984 rating decision, a review of the analysis shows that hearing loss was considered in adjudicating the claim.  Consequently, left ear hearing loss was a disability considered in May 1984.

The effective date for an award of service connection based on a claim reopened after final disallowance will be the date of receipt of the application to reopen, or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(r); see also 38 U.S.C.A. § 5110(a).  Thus, in the present case, the effective dates for the left ear hearing loss, which is based upon a reopened claim, and the right ear hearing loss, which is based upon an original claim for service connection, are basically determined on the same bases, which is the date of receipt of claim or the date entitlement arose, whichever is later.

Before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it. 38 C.F.R. § 3.1 (p); Roebuck v. Nicholson, 20 Vet. App. 307, 312 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).  Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  38 U.S.C. § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

In the present case, a review of the claims file fails to demonstrate a written communication was received from the Veteran prior to April 1984 for his left ear hearing loss and January 1998 for his right ear hearing loss that can be interpreted as a claim seeking service connection for the Veteran's disability, whether unilaterally or bilaterally.  The Veteran has stated that he filed a claim with the New Orleans RO sometime in either the 1960s or 1970s for his hearing loss.  The claims file, however, contains no such correspondence between the Veteran and VA.  In fact, there are absolutely no documents in the claims file between June 1956 and the Veteran's April 1984 correspondence expressing his desire to file a claim for service connection for left ear hearing loss.  Notably, an April 1984 memorandum in the file shows that his claims file had to be retrieved from archives as it was not located at the RO, indicating that it had been a very long time since any action had taken on the Veteran's claims file.  Consequently, there is no documentary evidence in the claims file to support the Veteran's assertion that he filed an earlier claim upon which an effective date can be established.  

Furthermore, there is a presumption of regularity that applies to official acts, and "in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also Thompson v. Brown, 8 Vet. App. 169, 177-178 (1995) (applying the presumption of regularity to notice of a Board decision).  In this case, had the Veteran filed a claim to the New Orleans RO as he states he did, the Board can presume that it would have been handled appropriately absent clear and unmistakable evidence to the contrary.  The Veteran states that he filed the claim in 1958 or 1960 and never heard from the RO so he called but was as told "they did not have any record of service-connected problems and would be the only way I could file a claim.  They never ask (sic) me to come in for [an] evaluation.  I then forgot about filing."  See May 14, 2010 Correspondence.  In contrast, the Veteran said in June 1984 that, sometime around 1964, he had problems with his left ear, went to see a doctor who told him he had nerve damage, and, "not realizing this this could possibly be connected to my Navy service enlistment I never filed a claim." See Correspondence received June 6, 1984.  Given the contradictory nature of these statements as to whether a prior claim was filed, the Board finds that the Veteran has not submitted clear and unmistakable evidence to rebut the presumption of soundness.  It is presumed, therefore, that the New Orleans RO appropriately handled all claims, if any, filed by the Veteran, which would include filing the claim in the Veteran's claims file.  As no such claim is in the Veteran's claims file, the Board can only presume that no claim was actually filed.

Moreover, the Veteran has not submitted any documentation, such as a time-stamped copy of his claim, to show that he filed a claim for service connection for his hearing loss earlier than April 1984 or January 1998.  Unfortunately, as the record contains no document upon which the Board can find that an earlier claim was filed, the Board has no basis upon which to assign an earlier effective date for the grant of service connection for the Veteran's bilateral hearing loss.  More practically, the Board has no actual date upon which it can assign an effective date as there is neither a document to establish such a date nor has the Veteran provided a specific date on which he filed this asserted earlier claim.  

In addition, even if the Veteran had filed a claim in the 1960s or 1970s that had remained unadjudicated, the Board finds that the RO implicitly denied that claim in the May 1984 rating decision.  See Ingram v. Nicholson, 21 Vet. App. 232, 243 (2006) (a claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent claim for the same disability).  Granted the May 1984 rating decision only related to the left ear hearing loss but the Board has no reason to believe that the Veteran's earlier claim would not have been limited to the left ear as well since it would not make sense that he would have initially filed for bilateral hearing loss and then filed just for the left ear in 1984.  Moreover, a review of the medical evidence the Veteran has submitted shows he was only diagnosed to have left ear hearing loss at that time.

As for his assertion that the effective date should go back to his discharge from military service, it follows that, before benefits can be paid, a claim for service connection must not only have been filed but service connection must also be found.  In the present case, service connection for bilateral hearing loss was not established until the August 2010 rating decision, which was based upon the January 1998 and April 2010 claims to reopen the Veteran filed.  

In support of his contention, the Veteran says that his hearing loss has existed since his separation from service in 1955 and has submitted copies of his service treatment records and post-service VA and private medical treatment records.  However, even if the Veteran's statement as to his hearing loss being present since service are true, that still does not establish that he is entitled to have his effective date go back to the day after his discharge from service.  The only provision for assigning an effective date back to the date of discharge is when a claim for service connection is received within one year of separation.  See 38 C.F.R. § 3.400(b)(2)(i).  Otherwise the effective date is the date the claim is filed or entitlement arose, which is later.  Id.  The Veteran has not shown, however, that he filed a claim within one year of his separation from active service.  Rather he seems to merely rely on the fact that his hearing loss has been present since then. 

The Court of Appeals for Veterans Claims (Court) has held that the mere existence of medical evidence of a diagnosis and treatment does not establish an intent to seek service connection or entitlement to an earlier effective date.  See Brannon v. West, 12 Vet. App. 32, 35   (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).   Moreover, an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. at 382.  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid.  Id.  

With regard to the right ear hearing loss, the Board acknowledges that the Veteran submitted medical evidence demonstrating that he had right ear hearing loss as early as 1979.  However, the Board finds that the earliest possible claim for service connection for right ear hearing loss is the January 10, 1998 Report of Contact in which the Veteran expressed his desire to reopen his claim for "hearing loss."  Because he had not previously filed a claim for service connection for right ear hearing loss, that claim would be considered an original claim.  Thus, according to law, January 10, 1998 is the earliest effective date that can be assigned for the grant of service connection for right ear hearing loss despite the fact that the medical evidence prior to that date demonstrated that the Veteran had right ear hearing loss that had existed for many years.  

As for his left ear hearing loss and the contention that the effective date should be in 1984, as previously discussed, the Veteran initially filed a claim for service connection for left ear hearing loss on April 4, 1984.  However, a previous final decision denying that claim was issued in June 1984.  The grant of service connection for bilateral hearing loss was based on an April 2010 claim to reopen.  However, the RO appropriately awarded an effective date back to January 10, 1998, the date of a Report of Contact that was actually an informal claim to reopen for service connection for the Veteran's left ear hearing loss that the RO had failed to adjudicate.  

The Board acknowledges that the Veteran has made statements about the claim process (in that they never called him in for an examination) and the decision rendered (in that how could they render a decision without examining him and knowing if he had a current disability), but he has not actually alleged that there was clear and unmistakable error (CUE) in that rating decision.  Nevertheless, the Board finds that the contentions of the Veteran do not rise to the level of CUE.  Both contentions appear to go to VA's duty to assist, which is never a grounds for finding clear and unmistakable error.  See 38 C.F.R. § 20.1403 (d)(2) (one example of a situation that is not CUE is "Duty to Assist. The Secretary's failure to fulfill the duty to assist"); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) ("an incomplete record, factually correct in all other respects, is not clearly and mistakably erroneous").  The Board notes that the Veteran has asserted clear and unmistakable error in the decision to deny him back pay.  However, that argument merely goes to the current issue on appeal rather than the prior decision.  Thus, the Board finds that CUE in the May 1984 rating decision that denied left ear nerve damage (hearing loss) has not been raised and the May 1984 rating decision is final.  Consequently, the January 1998 claim to reopen is the claim upon which the grant of service connection in September 2010 is based.

Furthermore, although the medical evidence shows that the Veteran had a hearing loss disability prior to January 1998, the effective date for service connection based on a reopened claim cannot be the date of receipt of any claim that was previously and finally denied.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA."); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).  Consequently, the May 1984 rating decision being final, the date of the claim to reopen for service connection for hearing loss is January 10, 1998.

Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran submitted a claim to reopen for left ear hearing loss or an original claim for service connection for right ear hearing loss at any time before the January 10, 1998 Report of Contact.  In light of this fact, the Board concludes that an effective date earlier than January 10, 1998, is not warranted in this case for the grant of service connection for bilateral hearing loss under VA regulations governing effective dates for awards based on an original claim for service connection or a reopened claim.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2)(i), (q)(1)(i) and (ii), and (r).  The Veteran's appeal is, therefore, denied.

Award of 100 Percent Disability Rating

The Veteran's service-connected bilateral hearing loss has been assigned a 100 percent disability rating effective July 22, 2008.  The Veteran is seeking an earlier effective date.

The effective date of an award of increased compensation is generally the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective date of the award of increased in disability compensation can be the earliest date as of which it was ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Hazan v. Gober, 10 Vet. App. 511 (1997).  The award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  See also VAOGCPREC 12-98.

In the present case, the 100 percent evaluation was assigned effective July 22, 2008, as part of an initial staged disability rating for the Veteran's now service-connected bilateral hearing loss.  Consequently, the Board can only look at whether the 100 percent disability rating may be taken back until the date of the grant of service connection or January 10, 1998.  

After reviewing the evidence of record, the Board finds that the evidence does not support a showing that the Veteran's service-connected bilateral hearing loss was productive of hearing loss consistent with a 100 percent disability rating prior to July 22, 2008.  The evidence prior to that date consists of VA and private audiological evaluations from June 1989, November 1999, December 2005, March 2006, and June 2007.  In resolving reasonable doubt in the Veteran's favor in all aspects in order to consider these audiometric evaluations to be adequate for rating purposes, the Board finds that none of these audiometric evaluations demonstrate that the Veteran's bilateral hearing loss was so severe as to result in a rating of 100 percent under VA's tables for evaluating hearing loss.  

Generally, VA disability compensation for impaired hearing is derived from the application in sequence of various tables set forth in VA's rating schedule.  See 38 C.F.R. § 4.85(h), Tables VI, VIa and VII.  Generally, applying the average pure tone sensitivity threshold average and speech discrimination score for each ear derived from audiometric evaluation of the Veteran's hearing, a Roman numeral is assigned representing the level of hearing in each ear.  In certain situations, the Roman numeral is assigned solely on the basis of the pure tone threshold average.  After the Roman numeral for each ear is designated, they are then applied to a table that prescribes a disability rating based on the relationship between the values for each ear.  The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349.  

After reviewing the audiometric evaluations in the claims file and applying them to the tables in the VA rating schedule, the Board finds that none of them afford the Veteran a disability rating higher than 50 percent.  Rather, the earliest evidence establishing that the Veteran's bilateral hearing loss was productive of a 100 percent disability rating is the July 22, 2008 audiometric evaluation.  Consequently, the date it was first ascertainable that a 100 percent disability rating was warranted for the Veteran's service-connected bilateral hearing loss is July 22, 2008.  In light of this fact, the Board concludes that an effective date earlier than July 22, 2008, for the award of the 100 percent disability rating for service-connected bilateral hearing loss is not warranted in this case under VA regulations governing effective dates for awards based on increases.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400(o).  The Veteran's appeal is, therefore, denied.
 


ORDER

Entitlement to an effective date earlier than January 10, 1998, for the grant of service connection for bilateral hearing loss is denied.

Entitlement to an effective date earlier than July 22, 2008 for the award of 100 percent disability rating for service-connected bilateral hearing loss is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


